Order and judgment (one paper), Supreme Court, New York County (Diane Lebedeff, J.), entered on or about July 5, 1995, which, subject to specified conditions, granted plaintiff’s motion to confirm a Referee’s report determining the manner by which funds that had been deposited with the New York State Crime Victims Board with respect to John S. Wojtowicz pursuant to the now invalidated Executive Law § 632-a should be distributed, unanimously affirmed, without costs.
Appellant’s challenge to the court’s determination as to how the funds at issue should be distributed is barred by the doctrine of res judicata, having been considered and rejected in numerous prior related actions (see, e.g., Heath v Warner Communications, 891 F Supp 167; New York State Crime Victims Bd. v Abbott, 212 AD2d 22). In any event, appellant’s claims are conclusory and unsubstantiated.
Concur — Rosenberger, J. P., Ellerin, Nardelli and Rubin, JJ.